UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007 GULFMARK OFFSHORE, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-22853 (Commission file number) 76-0526032 (I.R.S. Employer Identification No.) 10111 Richmond Avenue, Suite 340, Houston, Texas 77042 (Address of principal executive offices) (Zip Code) (713) 963-9522 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YESx NOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check One): Large accelerated filero Accelerated filerx Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESo NOx Number of shares of Common Stock, $0.01 Par Value, outstanding as of November 2, 2007: 22,971,888 (Exhibit Index Located on Page 24) 1 GulfMark Offshore, Inc. Index Page Number Part I. Financial Information Item 1 Financial Statements 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statement of Stockholders’ Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to the Condensed Consolidated Financial Statements 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3 Quantitative and Qualitative Disclosures About Market Risk 21 Item 4 Controls and Procedures 22 Part II. Other Information Item 6 Exhibits 22 Signatures 22 Exhibit Index 23 2 PART 1. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS GULFMARK OFFSHORE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, 2007 2006 (In thousands, except par values) ASSETS Current assets: Cash and cash equivalents $ 60,600 $ 82,759 Trade accounts receivable, net of allowance for doubtful accounts of $244 in2007 and $436 in 2006 77,417 54,235 Other accounts receivable 5,328 3,376 Prepaid expenses and other current assets 3,757 2,742 Total current assets 147,102 143,112 Vessels and equipment at cost, net of accumulated depreciation of $213,837 in 2007 and $192,065 in 2006 603,296 524,676 Construction in progress 97,792 47,313 Goodwill 34,116 29,883 Fair value hedge 4,288 501 Deferred costs and other assets 8,189 5,344 Total assets $ 894,783 $ 750,829 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current portion of long-term debt $ — $ 794 Accounts payable 23,217 16,516 Income taxes payable 1,261 3,806 Accrued personnel costs 12,406 9,527 Accrued interest expense 2,766 5,711 Other income tax liabilities 1,204 — Other accrued liabilities 2,500 1,810 Total current liabilities 43,354 38,164 Long-term debt 159,541 159,490 Deferred tax liabilities 3,324 7,277 Other income tax liabilities 12,997 — Fair value hedge 4,288 501 Other liabilities 5,880 3,969 Stockholders’ equity: Preferred stock, no par value; 2,000 authorized; no shares issued — — Common stock, $0.01 par value; 30,000 shares authorized; 22,967 and 22,680 shares issued and outstanding, respectively 227 225 Additional paid-in capital 209,212 204,986 Treasury stock, at cost (4,661 ) (3,012 ) Deferred compensation expense 4,182 3,012 Retained earnings 324,178 242,733 Accumulated other comprehensive income 132,261 93,484 Total stockholders’ equity 665,399 541,428 Total liabilities and stockholders’ equity $ 894,783 $ 750,829 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 GULFMARK OFFSHORE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 (In thousands, except shares and per share amounts) Revenue $ 74,717 $ 75,831 $ 214,571 $ 181,939 Costs and expenses: Direct operating expenses 26,876 23,450 76,478 67,727 Drydock expense 3,068 1,507 8,539 7,843 General and administrative expenses 7,482 6,126 22,699 18,255 Depreciation expense 7,615 7,033 22,147 21,449 Gain on sale of assets (4,131 ) (6,640 ) (10,393 ) (6,640 ) Total costs and expenses 40,910 31,476 119,470 108,634 Operating income 33,807 44,355 95,101 73,305 Other income (expense) Interest expense (1,464 ) (3,797 ) (6,114 ) (12,229 ) Interest income 825 134 2,696 564 Foreign currency and other, net 134 373 222 70 Total other expense, net (505 ) (3,290 ) (3,196 ) (11,595 ) Income before income taxes 33,302 41,065 91,905 61,710 Income tax provision (2,070 ) (1,213 ) (5,599 ) (2,561 ) Net income $ 31,232 $ 39,852 $ 86,306 $ 59,149 Earnings per share: Basic $ 1.39 $ 1.96 $ 3.85 $ 2.93 Diluted $ 1.35 $ 1.91 $ 3.73 $ 2.84 Weighted average shares outstanding: Basic 22,497 20,300 22,413 20,220 Diluted 23,198 20,855 23,127 20,841 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 GULFMARK OFFSHORE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’
